Citation Nr: 0511791	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  01-03 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from April 1940 to July 1945.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 letter determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

An October 4, 1999 letter from the veteran is considered a 
timely notice of disagreement with the RO's August 1999 
letter which denied the veteran reopening of the claims for 
entitlement to service connection for right leg and right 
ankle disabilities.  The veteran was issued a statement of 
the case in March 2001 and the RO received a substantive 
appeal from the veteran in April 2001.  The veteran's claims 
were remanded by the Board in March 2004 for further 
development.  The development has been completed and the 
veteran's claims are now ready for consideration by the 
Board.


FINDINGS OF FACT

1.  In unappealed August 1998 rating action, the RO denied 
service connection for right ankle and right leg 
disabilities.

2.  Evidence received since the August 1998 RO decision is 
cumulative and redundant in nature and is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for right ankle and right leg disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (as in effect prior to August 29, 2001).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
right leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in March 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to provision 
of VCAA notice.  Nevertheless, the Court in Pelegrini II 
noted that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records are of record.  In February 2000, the 
RO sought to determine if there were any additional service 
medical records available.  In August 2000, the RO obtained 
Morning Reports relevant to the veteran.  The veteran's VA 
medical records are also of record.  The veteran has 
submitted copies of his medical records and he has testified 
before a hearing officer at the RO.  The veteran has reported 
private treatment soon after his discharge from service, but 
has reported that these records are now unobtainable.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
veteran's claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2004).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (2004).

History

Service connection for a right ankle disability and for a 
right leg disability were denied by the RO in August 1998.  
The veteran did not complete a timely appeal of that 
decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105 (West 2002).  

In October 1999 the veteran requested that his claims for 
service connection for right ankle and right leg disabilities 
be reopened.  

The evidence of record at the time of the August 1998 RO 
decision included the veteran's service medical records.  
These records indicate that the veteran experienced lumbar 
strain when he slipped while descending a companionway in 
July 1941.  These records show hospitalization for malaria on 
two occasions, as well as hospitalizations for appendicitis, 
and a snake bite.  These records do not indicate that the 
veteran ever experienced any injury to his right ankle or 
right leg.  The July 1945 discharge examination report 
indicates no musculoskeletal findings.

On his original claim, received in February 1947, the veteran 
only claimed service connection for malaria and an 
appendectomy.

Post service medical records are silent to any right ankle 
complaints until March 1981.  VA medical records from January 
to May 1981 reveal that the veteran had had problems with his 
right ankle since 1975.  X-rays in March 1981 revealed severe 
degenerative joint disease.  In January 1982 the veteran 
underwent right ankle surgery and pins were put in his right 
ankle.  In October 1982, the veteran indicated that the pain 
in the area of his right lower extremity was "twice as bad" 
since his right ankle surgery.  He also complained of pain at 
the site of the iliac bone graft.

In December 1988, the Board denied the veteran's claim that 
he had additional right leg disability due to January 1982 
surgery.

A January 1992 letter from a private chiropractor states that 
he had seen the veteran since September 1980 for complaints 
of low back and hip pain.  

Evidence received subsequent to the August 1998 final RO 
determination includes copies of service medical records and 
post service medical records submitted by the veteran.  These 
were duplicates of records already of record and considered 
in August 1998.

The newly submitted evidence also includes VA medical records 
dated from August 1996 to February 2001.  None of these 
records contains a medical opinion relating the veteran's 
right ankle disability to service.  These records show 
complaints of right leg pain due to claudication, but do not 
contain any evidence indicating that any current right leg 
disability is related to service.



In February 2000 the veteran and his spouse appeared at a 
hearing before a Decision Review Officer at the RO.  The 
veteran testified that he injured his right ankle and leg in 
1941 while transiting the Panama Canal.  The veteran stated 
that he slipped while descending a stairway and fell five or 
six feet onto his right side, injuring his right ankle and 
leg.  The veteran reported that he received private treatment 
for his right ankle and leg disabilities soon after discharge 
from service.  He stated that he had made attempts to obtain 
those medical records, but that those records were 
unavailable.  

Morning Reports received in August 2000 indicate that the 
veteran was hospitalized on several occasions during service.  
These reports do not make any indication that such 
hospitalizations were for a right ankle disability or for a 
right leg disability.

Right Ankle Disability

The evidence of record at the time of the August 1998 final 
RO decision indicated that the veteran first developed a 
right ankle disability almost 30 years after discharge from 
service.  The record at that time did not contain any medical 
evidence indicating that the veteran first developed a right 
ankle disability during service.  The medical evidence 
received since the August 1998 final RO decision, also fails 
to provide any medical evidence that the veteran's current 
right ankle disability is in any way related to service.  The 
Morning Reports only confirm that the veteran was 
hospitalized on several occasions, which had already been 
shown by the veteran's service medical records.  Hence, while 
the Morning Reports are new, they are not material, so as to 
warrant reopening of the claim under 38 C.F.R. § 3.156(c) 
(2004).  The newly submitted medical records continue to show 
the presence of a right ankle disability many years after 
discharge, but do not suggest that any right ankle disability 
was caused by, or aggravated by, service.  While the veteran 
and his spouse have testified that the veteran has a right 
ankle disability due to his service, as laypersons they are 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, the 
newly submitted evidence is not material to the veteran's 
claim for service connection for a right ankle disability.

Since none of the evidence submitted since the August 1998 RO 
decision is material to the veteran's claim, reopening of the 
claim for service connection for a right ankle disability is 
not warranted.

Right Leg Disability

None of the medical evidence of record prior to the August 
1998 final rating decision indicates that the veteran had a 
right leg disability due to his service.  None of the medical 
evidence received since August 1998, including the veteran's 
Morning Reports, provide any indication that the veteran has 
a current right leg disability due to his military service.  
Hence, while the Morning Reports are new, they are not 
material, so as to warrant reopening the claim under 38 
C.F.R. § 3.156(c).  While the veteran and his spouse have 
testified that the veteran developed right leg disability as 
a result of service, as laypersons they are not competent to 
render a medical opinion.  See Espiritu. 

Accordingly, none of the evidence submitted since the August 
1998 RO decision is material to the veteran's claim, and 
reopening of the claim for service connection for a right leg 
disability is not warranted.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a right 
ankle disability is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a right leg 
disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


